DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending.


Invoke of 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

Claim 1:
“a missing portion determination unit configured to…”; and
“a notification control unit configured to…”.
Claim 11:
“a missing portion supplement processing unit configured to…”.
Claim 14:
“a transmission unit configured to…”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-3 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al (US2012/0194636) in view of Englert et al (US2015/0254882) and further in view of Eymard (US2012/0001904).

Regarding claims 1 and 16-17, Tokunaga et al teaches an information processing apparatus comprising:
a missing portion determination unit configured to determine presence or absence of a missing portion in an image generated by imaging \\by a plurality of imaging devices\\; and
a notification control unit configured to control notification according to a determination result of presence or absence of the missing portion by the missing portion determination unit,
(Tokunaga et al, Figs. 3, 6-7, 16 and 21; missing area determination unit 320; “The image retrieval unit 315 retrieves images to be combined, which are used for generating a panoramic image serving as a combined image obtained based on captured images”, [0111]; Fig. 21, “image-missing areas 91 are colored so as to emphasize the areas 91. Further, as emphasis images 92 that emphasize the image-missing areas 91, ellipses enclosing the areas 91 are displayed. As the color for emphasizing the image-missing areas 91 and as the emphasis images 92, any color and emphasis images 92 may be used. For example, an area-missing image 90 in which the image-missing area 91 emits light may be generated. Alternatively, a text-like image, a mark, or the like may be displayed as the emphasis image 92 in the vicinity of the image-missing area 91”, [0176]; both colored patterns and ellipses are indications of image missing areas to a user; Fig. 24, “a GUI indicating an area 252 corresponding to the image-missing area may be displayed on the through-the-lens image 250 displayed on the display 204”, [0189]; “the area-missing image 90 serving as an image obtained by visualizing the image-missing area 91 is generated. Then, the area-missing image 90 is transmitted to the imaging apparatus 200 via the network 10 and the user is notified of this. Accordingly, the image-missing area 91 can be visually recognized”, [0192]; “the user is notified of the support information including at least the information on the shooting position and shooting direction, the support information being used for capturing an image to be allocated to the image-missing area 91”, [0193]; [0220-0224])
	Tokunaga et al does not explicitly disclose but Englert et al teaches:
	… by a plurality of imaging devices,
(Englert et al, Fig. 2; “combination camera and sound microphone components 104, 106 and 108 that are arrayed in different locations about the device 10 relative to each other in a generally circular or spherical array in order to simultaneously record image and sound data from different perspectives… The modular and customizable device 102 of the present example can be worn on the user's head as shown”, [0023]; “Images acquired from the individual camera 104, 106 and 108 inputs are combined into a 360 degree panoramic image construct via a photo stitching or other combination process”, [0024]; generally, there are two ways for making a panoramic image: firstly, a panorama image is obtained by performing shooting continuously or in plural times while a camera is panned in the horizontal direction and/or the vertical direction, with the location of the camera fixed; secondly, the panorama image is obtained by one shot, with plural cameras disposed in different directions around the point of view as those shown in Fig. 3; the original images taken from either ways are transparent to the image combination unit 317 of Tokunaga et al (Fig. 6) in generating a panoramic image)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Englert et al into the system or method of Tokunaga et al in order to use multiple cameras for capturing images for generating a panoramic image without requiring a user to turn his/her head as the case when a single camera is used. The combination of Tokunaga et al and Englert et al also teaches other enhanced capabilities.
	The combination of Tokunaga et al and Englert et al does not explicitly disclose but Eymard teaches:
wherein, when it is determined that there is the missing portion, the notification control unit controls the notification by transmitting the missing portion as superimposed layer data, and
wherein the missing portion determination unit and the notification control unit are each implemented via at least one processor.
(Eymard, Fig. 3; “a formulation block or means (404, FIG. 8) may, as a function of the pixels of the second window, determine a value for the missing pixel of the first window. This value may then be inserted into the first window. For example the value is taken of the pixel B of the window F2 which is superimposed on the pixel A”, [0042]; pixel B of window F2 is a superimposed layer data to pixel A of window F1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Eymard into the modified system or method of Tokunaga et al and Englert et al in order to fix missing data in an image by superimposing a data from another image to the image of missing data. The combination of Tokunaga et al, Englert et al and Eymard also teaches other enhanced capabilities.

Regarding claim 2, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 1, wherein the notification control unit controls the notification display of the determination result on the presence or absence of the missing portion.
(Tokunaga et al, see comments on claim 1)

Regarding claim 3, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 2, wherein, when it is determined that there is the missing portion, the notification control unit causes highlight display of the missing portion.
(Tokunaga et al, see comments on claim 1; Fig. 21, color, ellipses)

Regarding claim 5, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 1, wherein when it is determined that there is a missing, the notification control unit controls the notification of at least one of a size, a shape, or a number of pieces of the missing portion.
(Tokunaga et al, see comments on claim 1; Fig. 21, indicating 3 image missing areas (colored, ellipse); Fig. 23, “FIG. 23 is a diagram schematically showing an interpolated panoramic image 95 in which the image-missing areas 91 are interpolated by using interpolation images 93. The interpolation images 93 for interpolating the image-missing areas 91 are generated based on, for example, luminance information of an image arranged around each of the image-missing areas 91, shape information of a subject appearing in the image, and the like”, [0181])

Regarding claim 6, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 1, wherein when it is determined that there is the missing portion, the notification control unit controls the notification for selecting whether or not the missing portion is supplemented.
(Tokunaga et al, see comments on claim 1; A user is notified of image missing areas and it is up to the user to decide if the missing areas should be filled; Figs. 23-24; “FIG. 23 is a diagram schematically showing an interpolated panoramic image 95 in which the image-missing areas 91 are interpolated by using interpolation images 93 …the interpolation images 93 may be generated according to a user's instruction given through the touch panel 205 of the imaging apparatus 200”, [0181])

Regarding claim 7, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 1, wherein the plurality of imaging devices comprise a first wearable camera and a second wearable camera.
(Englert et al, Fig. 2; “combination camera and sound microphone components 104, 106 and 108 that are arrayed in different locations about the device 10 relative to each other in a generally circular or spherical array in order to simultaneously record image and sound data from different perspectives… The modular and customizable device 102 of the present example can be worn on the user's head as shown”, [0023]; “Images acquired from the individual camera 104, 106 and 108 inputs are combined into a 360 degree panoramic image construct via a photo stitching or other combination process”, [0024])

Regarding claim 8, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 7, wherein a longitudinal direction of a first image acquired by the first wearable camera and a longitudinal direction of a second image acquired by the second wearable camera intersect with each other.
(Englert et al, Fig. 2; “FIG. 2 illustrates overlapping fields of coverage 205, 207 and 209 of the wide-angle camera lenses of the respective camera/microphone devices 104, 106 and 108. In the present example, the fields of coverage 205, 207 and 209 of each lens is two hundred and ten (210) degrees… The overlapping images are stitched together to generate a full 360 degree horizontal field of view 202 of the surrounding environment”, [0025]; horizontal view fields 205 and 207 of cameras 104 and 106 are the longitudinal directions for wide-angle cameras; the horizontal view fields are overlapping each other => intersecting each other)

Regarding claim 9, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 8, wherein a central region of the first image is arranged corresponding to a line-of-sight direction of a user wearing the information processing apparatus.
(Englert et al, Fig. 2; view field 207 of front camera 106, line of sigh view)

Regarding claim 10, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 8, wherein both end portions of the longitudinal direction of the first image are respectively connected to both end portions of the second image extending along the longitudinal direction of the second image.
(Englert et al, see comments on claim 1; Fig. 2; “FIG. 2 illustrates overlapping fields of coverage 205, 207 and 209 of the wide-angle camera lenses of the respective camera/microphone devices 104, 106 and 108”, [0025])

Regarding claim 11, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 1, further comprising
a missing portion supplement processing unit configured to perform supplement processing of the missing portion in a case where it is determined that there is the missing portion, in accordance with an operation by a user,
wherein the missing portion supplemented processing unit is implemented via at least one processor.
(Tokunaga et al, Figs. 20-23, “the area-missing image 90 is displayed on the display 204 of the imaging apparatus 200. Accordingly, a user can visually recognize the image-missing area 91 and easily grasp an image necessary for completing the panoramic image 60”, [0184])

Regarding claim 12, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 11, wherein the notification control unit causes highlight display of a region of the image for which the missing portion supplement processing has been performed, in accordance with the operation by the user.
(Tokunaga et al, Figs. 23-24; “FIG. 23 is a diagram schematically showing an interpolated panoramic image 95 in which the image-missing areas 91 are interpolated by using interpolation images 93 …the interpolation images 93 may be generated according to a user's instruction given through the touch panel 205 of the imaging apparatus 200”, [0181])

Regarding claim 13, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 11, wherein the user uses another information processing apparatus connected via a network.
(Tokunaga et al, Fig. 3; “The panoramic image 60, the area-missing image 90, the support information, and the interpolated panoramic image are transmitted to the imaging apparatus 200 via the network 10. For example, the area-missing image 90 is displayed on the display 204 of the imaging apparatus 200. Accordingly, a user can visually recognize the image-missing area 91 and easily grasp an image necessary for completing the panoramic image 60”, [0101]; the image-missing area can obviously be shared with other users connected to the network as suggested by Englert et al (“User created experiences can easily be shared with other users via wireless communications between different user devices 102 (for example, through the internet, or public or private local or wide area networks, or other proprietary network, etc.)”, [0048])

Regarding claim 14, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 1, further comprising
a transmission unit configured to transmit a determination result on presence or absence of the missing portion via a network,
wherein the transmission unit is implemented via at least one processor.
(Tokunaga et al, Zhu et al, see comments on claims 1 and 13)

Regarding claim 15, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination further teaches the information processing apparatus according to claim 14, wherein, in a case where it is determined that there is the missing portion, the transmission unit transmits missing information of at least one of a size, a shape, or a number of pieces of the missing portion as metadata via the network.
(Tokunaga et al, “in the server 300 according to this embodiment, the user is notified of the support information including at least the information on the shooting position and shooting direction, the support information being used for capturing an image to be allocated to the image-missing area 91”, [0193]; the support information related to the image missing areas may be considered as the metadata from a server to a camera, which may be similar to the metadata from a camera to a server, “A position information acquisition unit 212, a zoom magnification acquisition unit 213, and a shooting direction acquisition unit 214 shown in FIG. 4 acquire information items of a shooting position, a zoom magnification, and a shooting direction that are obtained when an image is captured by the imaging apparatus 200, as metadata of the captured image”, [0103])

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al (US2012/0194636) in view of Englert et al (US2015/0254882) and further in view of Eymard (US2012/0001904) and Rekimoto et al (WO2015/122108, machine translated).

Regarding claim 4, the combination of Tokunaga et al, Englert et al and Eymard teaches its/their respective base claim(s).
The combination does not explicitly disclose but Rekimoto et al teaches the information processing apparatus according to claim 3, wherein
the missing determination unit acquires a stabilized image in which a change in the image according to a posture change of the imaging device is suppressed, and
the notification control unit dynamically changes a position of the highlight display of the missing portion in the stabilized image.
(Rekimoto et al, “by performing the correction process … the image shake due to the rotational movement of the moving body is suppressed”, p24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Rekimoto et al into the modified system or method of Tokunaga et al, Englert et al and Eymard in order to stabilize a panoramic image by suppressing the shakes caused by the camera motion for better identification of gaps, non-overlapping parts or missing parts in the panoramic image. The combination of Tokunaga et al, Englert et al, Eymard and Rekimoto et al also teaches other enhanced capabilities.


Allowable Subject Matter
Claim(s) 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 18 recite(s) limitation(s) to which there are no explicit teachings found in the prior art cited in the rejection to its/their base claim(s).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/6/2021 has been entered.


Response to Arguments
Applicant's arguments filed on 12/4/2020 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				4/10/2021